             Case 3:19-cr-00255-WHA Document 65 Filed 09/17/20 Page 1 of 11




 1   CHRISTOPHER F. MORALES (SBN 153152)
     Attorney at Law
 2   MATTHEW R. HAAS (SBN 327678)
     Associate Attorney
 3   1388 Sutter St, Suite 805
     San Francisco, CA 94109
 4   Telephone: (415) 552-1215
     Fax: (415) 674-7643
 5   Email: chris@moralesdefense.com
 6   Attorneys for the YUI LUN WU
 7
                                    UNITED STATES DISTRICT COURT
 8
                                   NORTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES,                                  )   Case No.: 3:19-cr-00255
                                                     )
11                    Plaintiff,                     )   DEFENDANT’S SENTENCING
                                                     )   MEMORANDUM AND STATEMENT
12          vs.                                      )   IN MITIGATION
                                                     )
13   YUI LUN WU,                                     )   Judge: Honorable William H. Alsup
                                                     )   Dept: Courtroom 12
14                    Defendant.                     )   Date: October 6, 2020
                                                     )   Time: 1:00 p.m.
15
16   TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
17   CALIFORNIA:
18           PLEASE TAKE NOTICE THAT on the above-noted date, the Defendant, Mr. Yui Lun

19   Wu, by and through counsel, hereby files the following Sentencing Memorandum and Statement
     in Mitigation.
20
                                           I. INTRODUCTION
21
22          The Defendant, Yui Lun Wu a.k.a. Roland Wu (hereafter ‘Roland’ or ‘Mr. Wu’), hereby

23   submits his sentencing memorandum and statement in mitigation. On June 30, 2020, Roland pled
     guilty to two felony counts: one count of violating Title 18 of the United States Code (hereafter
24
     ‘18 U.S.C.’) §2252, subsections (a)(1) and (b)(1) [Transportation of Child Pornography] and one
25
26
                                                     1
27
       DEFENDANT’S SENTENCING MEMORANDUM AND STATEMENT IN MITIGATION
28
                                        CASE NO.: 3:19-CR-00255
              Case 3:19-cr-00255-WHA Document 65 Filed 09/17/20 Page 2 of 11




 1   count of violating 18 U.S.C. §2252, subsections (a)(4)(B) and (b)(2) [Possession of Child
 2   Pornography]. Roland is now before this Court for his sentencing.

 3          Based on his personal background, the integral role Roland played in getting his family to
     the United States, the integral role Roland continues to play in financially supporting his family,
 4
     the potential Roland has to positively contribute to his community and society as a whole, and
 5
     Roland’s remorsefulness and willingness to do whatever it takes to change his behavior moving
 6
     forward, this Court should balance the People’s interest in punishment with the reality of
 7
     Roland’s conduct and sentence him to five years in federal prison.
 8
 9         II. STATEMENT OF FACTS ABOUT YUI LUN WU A.K.A. “ROLAND WU”

10   A. ROLAND’S BACKGROUND
11
            Roland is a 33 year-old Asian male, but he is also much more than that. Roland is
12   incredibly bright, hard-working, and, with the obvious exception of the behavior that led to his
13   conviction, one of the most selfless people you could ever meet.
14          Roland was born on June 12, 1987 in Hong Kong. Roland’s family was working class,
15   with both of his parents working for the local school district until his mother had to quit due to

16   health issues. Roland was a very gifted student, his intelligence being a trait that was evident

17   from a young age. His parents believed that he was destined to accomplish much more than their
     working class socioeconomic status in Hong Kong could provide, so they applied for their family
18
     to immigrate to the United States when Roland and his sister, Aileen Wu, were very young.
19
20   B. IMMIGRATION
21
            In 2004, the Wu family finally heard back that their immigration paperwork had been
22   processed. With Roland’s educational opportunities being the driving force behind his family’s
23   move, the Wu family immigrated to the United States in April of 2005.
24          However, the Wu family’s transition to the United States was not an easy one. An
25   incredible language barrier as well as difficulties finding work for Roland’s parents made the
26   first few years of their new life in the United States stressful and anxiety-ridden. Despite these
                                                       2
27
       DEFENDANT’S SENTENCING MEMORANDUM AND STATEMENT IN MITIGATION
28
                                        CASE NO.: 3:19-CR-00255
              Case 3:19-cr-00255-WHA Document 65 Filed 09/17/20 Page 3 of 11




 1   challenges, both social and financial, Roland began to pursue higher education in an effort to
 2   create a better life for his family.

 3
 4   C. EDUCATION
 5           Less than two months after their life-altering move to the United States, Roland began
 6   majoring in chemistry at Chabot College in Hayward, CA in June of 2005. After demonstrating
 7   his talents for the sciences and having great success at Chabot College, Roland was able to
 8   transfer to the University of California at Berkeley, where he continued his coursework starting
 9   in August of 2007. Despite continuing language challenges and the extreme rigor of the science

10   programs at UC Berkeley, Roland continued his academic success majoring in Chemistry, with a
     minor in Nuclear Engineering, and related coursework in Plasma Physics, Nuclear Fusion
11
     Technology, Nuclear Physics, Neutronics, Thermodynamics, Quantum Physics, and Nuclear
12
     Chemistry.
13
             In just one year, Roland became the first college of chemistry student in UC Berkeley
14
     history to be awarded the Melvin J. Heger-Horst fellowship in 2008. In May of 2009, Roland
15   received his Bachelor of Science degree, graduating with an outstanding 3.83 grade point
16   average. Just by looking at his GPA alone, it would be easy to consider this an incredible
17   achievement. However, Roland was able to reach this level of success while paying for his entire
18   education himself through his fellowship scholarship, financial aid, and working as a part-time
19   watch repair technician every night after school, including weekends.

20           Roland’s education pursuits in order to create a better life for his family did not stop
     there. In August of 2010, Roland began attending the University of Illinois at Urbana-
21
     Champagne for graduate school. It was during this time that Roland also began his professional
22
     society membership with the American Vacuum Society, a society that decided to award him
23
     with two consecutive Plasma Science and Technology Division Travel Awards in 2012 and
24
     2013. In May of 2013, Roland earned his Master’s degree in Chemistry. Then, in May of 2016,
25   Roland earned his Ph.D. (Doctor of Philosophy) in Nuclear, Plasma, and Radiological
26
                                                       3
27
       DEFENDANT’S SENTENCING MEMORANDUM AND STATEMENT IN MITIGATION
28
                                            CASE NO.: 3:19-CR-00255
              Case 3:19-cr-00255-WHA Document 65 Filed 09/17/20 Page 4 of 11




 1   Engineering. In order to help pay for his graduate school education, Roland, in addition to his
 2   coursework, continued to work, this time as a graduate teaching assistant for various professors’

 3   classes in the Plasma Laboratory, in Energy Systems, and in Modeling Nuclear Energy Systems.

 4
     D. WORK AND PROJECT EXPERIENCE
 5
            After getting his Ph.D., Roland got a job working as a Systems Engineer for Applied
 6
     Materials, Inc., where he worked until August of 2019. Early on his career, Roland became a key
 7
     cog in the Applied Materials’ project developing “Diagnostics for Ionized Physical Vapor
 8
     Deposition Chambers.”
 9          Some of the other noteworthy projects that Roland has worked on during his so far short,
10   but highly successful, career include: (1) a project for Boeing developing “Coatings at
11   Atmospheric Pressure for Aerospace Applications”; (2) a project for Dexter Magnetic
12   Technologies developing “Large Scale Plasma Deposition using High Powered Pulsed

13   Magnetron Sputtering”; (3) a project for General Motors developing “Atmospheric Plasma
     processing for Fiberglass Material”; and (4) a project for General Electric: Aviation developing
14
     “Laser Assisted Plasma Coating at Atmospheric Pressure.”
15
16   E. PATENTS AND PUBLICATIONS
17
            During his again short, but highly successful, career thus far, Roland has already been an
18
     integral part of two teams of engineers and scientists responsible for securing patents, including:
19   (1) being the first-named team member in a patent for a “substrate processing method and
20   apparatus”; and (2) being the second-named team member in a patent for an “apparatus and
21   method for depositing coating on a substrate at atmospheric pressure.”
22          Roland’s work has also been published in highly-regarded scientific journals on five

23   separate occasions, including: (1) “SiOx Deposition on Polypropylene-coated Paper with a
     Dieletric Barrier Discharge” in Issue 99 of IEEE Transactions on Plasma Science; (2)
24
     “Predicting Thin Film Stoichiometry in V-O2 Reactive Sputtering” in Volume 21.2 of Materials
25
     Science; (3) “Atmospheric Pressure Dielectric Barrier Discharge (DBD) Post Annealing of
26
                                                      4
27
       DEFENDANT’S SENTENCING MEMORANDUM AND STATEMENT IN MITIGATION
28
                                        CASE NO.: 3:19-CR-00255
                Case 3:19-cr-00255-WHA Document 65 Filed 09/17/20 Page 5 of 11




 1   Aluminum Doped Zinc Oxide (AZO) Films” in Volume 251 of Surface and Coatings
 2   Technology; (4) “Deposition of Aluminum Oxide by Evaporative Coating at Atmospheric

 3   Pressure” in Volume 237 of Surface and Coatings Technology; and (5) “Electrical and Optical
     Characteristics of Cylindrical Non-Thermal Atmospheric Pressure Dielectric Barrier Discharge
 4
     Plasma Sources” in Volume 234 of Surface and Coatings Technology.
 5
 6   F. THE LIFE HE CREATED AND CONTINUES TO FINANCE FOR HIS FAMILY LED
 7      TO HIGH LEVELS OF STRESS AND ANXIETY

 8             Due to all of the incredibly hard work Roland put into his education and building his
 9   successful career as a Systems Engineer, Roland was able to get a job where he made enough

10   money to financially support himself and his entire immediate family.
               Since they moved to the United States, Roland helped his parents pay rent for the
11
     family’s residence. Once he got his first job out of school, Roland began paying the entirety of
12
     the rent for the home shared by him, his younger sister, and his aging parents. Most recently,
13
     Roland purchased and continues to pay the mortgage on the house that he, his younger sister, and
14
     his parents now live in.
15             Roland’s parents are now 63 years and 60 years of age, father and mother respectively,
16   and are battling health problems including retinal detachments, heart issues, glaucoma, and
17   hypertension. Roland’s younger sister, Aileen, also suffers from health problems – namely liver
18   and thyroid issues. Roland’s family’s health issues have limited their ability to work – not that
19   their previous jobs as an IHSS provider (father) and cafeteria assistant (mother) really made

20   much money before they were forced to work less – and thus Roland has been under immense
     pressure as the family’s primary, and more recently, sole, financial provider.
21
               Despite his full acceptance of the difficult situation Roland has now put his family in as a
22
     result of his actions, Roland desperately hopes that this Court will take into consideration his
23
     extremely challenging home situation when determining his sentence. That way, sometime in the
24
     future, Roland may return to working full time in order to continue his financial support of his
25   family.
26
                                                        5
27
       DEFENDANT’S SENTENCING MEMORANDUM AND STATEMENT IN MITIGATION
28
                                          CASE NO.: 3:19-CR-00255
              Case 3:19-cr-00255-WHA Document 65 Filed 09/17/20 Page 6 of 11




 1      III. THE FACTS BEFORE THE COURT JUSTIFY A REASONABLE SENTENCE
 2   A. ROLAND IS A YOUNG MAN WITH A GREAT DEAL OF POTENTIAL AND NO
 3      PREVIOUS CRIMINAL HISTORY

 4          Prior this conviction for violations of 18 U.S.C. §2252, Roland had never before been
 5   arrested for or convicted of any criminal offense. Aside from the unfortunate behavior that led to

 6   his conviction in this case, Roland was an upstanding member of the community who, through

 7   hard work and incredible dedication to his studies, was able to build a successful career and
     financially support his family.
 8
            At 33 years of age, Roland is still a young man who is capable of changing his life for the
 9
     better. Roland, with his incredible intelligence and work ethic, has so much that he can
10
     contribute to the world, and more specifically, to the San Francisco community. If Roland were
11
     to be sentenced to five years in federal prison, it would provide him with more than enough time
12   to reflect on his mistakes, learn healthy coping mechanisms to deal with stress and anxiety in the
13   future, and improve his behavior so that similar behavior would not occur in the future.
14
     B. ROLAND IS HIGHLY REMORSEFUL, DESPITE DIFFICULTY EXPRESSING HIS
15      EMOTIONS
16
            Roland, if it is not already clear from the above education and work experience sections,
17
     is a highly intelligent and accomplished engineer who has spent the majority of his life dedicated
18
     to studying the sciences. Roland is also a very serious person for whom English is his second
19   language. Unfortunately, due to the combination of these traits, Roland also fits perfectly into the
20   stereotype about scientists being individuals who struggle to express their emotions. While he
21   possesses a great deal of intellectual prowess, his emotional expressiveness is often lacking.
22          However, that does not mean that Roland is not incredibly remorseful for the behavior

23   that led to his conviction in this case, because he is. Roland knows that his actions were wrong,
     that his actions furthered a terrible cycle of the abuse of minors, and he is willing to do whatever
24
     it takes in order to change his behavior in the future. Roland is truly ashamed of his poor
25
     judgment and only asks for the opportunity to better himself, the opportunity to become a law-
26
                                                      6
27
       DEFENDANT’S SENTENCING MEMORANDUM AND STATEMENT IN MITIGATION
28
                                        CASE NO.: 3:19-CR-00255
                  Case 3:19-cr-00255-WHA Document 65 Filed 09/17/20 Page 7 of 11




 1   abiding citizen moving forward, and the opportunity to support his family financially after
 2   serving his sentence. (See Exhibit A – Defendant’s Letter of Apology.)

 3
               IV. UNITED STATES SENTENCING COMMISSION’S REPORT ON FEDERAL
 4
                                     CHILD PORNOGRAPHY OFFENSES
 5
                 The United States Sentencing Commission (hereafter ‘Sentencing Commission’)
 6
     undertook a multi-year examination of offenders sentenced under the Federal Sentencing
 7
     Guidelines, ultimately publishing a report (hereafter ‘CP Report’) in 2012 which was submitted
 8
     to Congress.1 The primary focus of the CP Report was on §2G2.2 of the United States
 9   Sentencing Guidelines (hereafter ‘U.S.S.G. §2G2.2’), and it identified three categories of
10   behavior that should be considered by courts when imposing sentences in §2G2.2 case:
11
                        (1) the content of an offender’s child pornography collection and the nature of the
12                          collecting behavior (in terms of volume, the types of sexual conduct, ages of
13                          the victims, and the extent to which an offender has organized, maintained,
                            and protected his collection over time, including through the use of
14                          sophisticated technologies);
                        (2) the degree of an offender’s involvement with other offenders – in particular in
15                          an Internet “community” devoted to child pornography and child sexual
16                          exploitation; and
                        (3) whether the offender has a history of engaging in sexually abusive,
17                          exploitative, or predatory conduct in addition to the child pornography
                            offense.2
18
19               A. CRITICISM OF AND DISAGREEMENT WITH U.S.S.G. §2G2.2

20               One of the biggest criticisms of U.S.S.G. §2G2.2 in the CP Report, and a criticism that is
21   echoed by various district and circuit courts across the United States, is that the creation of the
22
23   1
       See United States Sentencing Commission Report to Congress: Federal Child Pornography
24   Offenses (2012), available at: <https://www.ussc.gov/research/congressional-reports/2012-
     report-congress-federal-child-pornography offenses>.
25
     2
         Id.
26
                                                          7
27
         DEFENDANT’S SENTENCING MEMORANDUM AND STATEMENT IN MITIGATION
28
                                            CASE NO.: 3:19-CR-00255
                Case 3:19-cr-00255-WHA Document 65 Filed 09/17/20 Page 8 of 11




 1   guideline was not based on empirical research.3 While most guidelines are created based on
 2   study and examination of past practices, such is not the case with §2G2.2.4

 3             Aside from the non-empirical creation of the guideline, the Sentencing Commission, in
     its CP Report, determined that §2G2.2 is “overly severe” and inconsistently applied –
 4
     specifically noting that there was a growing belief that the existing sentencing scheme no longer
 5
     distinguished adequately amongst offenders based on degrees of culpability and dangerousness.5
 6
               These problems articulated in the CP Report are demonstrated through the arbitrary
 7
     nature of the enhancements included in §2G2.2, namely the enhancement based on the number of
 8
     images possessed by the offender, including the attribution of 75 images for each video file, and
 9   the enhancement based on the offender’s use of a peer-to-peer program (ex. Limewire, Ares,
10   BitTorrect, etc.).6 In the CP Report, the Sentencing Commission stated that the enhancement for
11   number of images is generally not associated with significantly higher rates of criminal sexually
12   dangerous behavior, and it specifically noted that several district courts have recognized that the

13   number of images chosen by Congress is arbitrary and so low that the majority of defendants
     receive the highest possible enhancement.7 In fact, in his study regarding possible reforms to the
14
     Federal Sentencing Guidelines, Troy Stabenow discussed the §2G2.2 enhancement for an
15
     offender’s use of a peer-to-peer program and its relationship with the number of images
16
17
18
     3
19       U.S. Sent’g Comm’n Report at 21.
     4
20     See United States v. Dorvee (2nd Cir. 2010) 616 F.3d 174, 184-85 [“Instead, at the direction of
     Congress, the Sentencing Commission has amended the Guidelines under § 2G2.2 several times
21   since their introduction in 1987, each time recommending harsher penalties.”].
22   5
         U.S. Sent’g Comm’n Report at 21 [Executive Summary].
23   6
         Id. at 204.
24   7
      United States v. Kelly (D. N.M. 2012) 868 F.Supp.2d 1202, 1209; See United States v. Mallatt
25   (D. Neb. 2013) 2013 WL 6196946 [unpublished]; See United States v. R.V. (E.D.N.Y. 2016) 157
     F.Supp.3d 207.
26
                                                      8
27
         DEFENDANT’S SENTENCING MEMORANDUM AND STATEMENT IN MITIGATION
28
                                         CASE NO.: 3:19-CR-00255
                 Case 3:19-cr-00255-WHA Document 65 Filed 09/17/20 Page 9 of 11




 1   enhancement, and asserted that when using a peer-to-peer program, “it takes marginally more
 2   effort to collect 10,000 images than it does to collect ten.”8

 3
                B. ENHANCEMENTS THAT APPLY IN NEARLY EVERY CASE DO NOT
 4
                    SERVE THEIR PURPOSE.
 5
                According the CP Report, the enhancements for possessing materials depicting
 6
     prepubescent minors, use of a computer, and number of image applied in over 95% of all
 7
     §2G2.2 cases.9 The enhancement for possession of material portraying violent or
 8
     sadomasochistic conduct applied in a slightly lower majority of 74% of all §2G2.2 cases.10
 9   Finally, approximately 70% of all offenders who received enhancements based on the number of
10   images received the maximum 5-level increase based on possession of 600 images or more.11
11              Enhancements were originally intended to provide additional proportional punishment for
12   aggravating conduct. However, under §2G2.2, the enhancements have essentially become

13   inherent to the crime itself and not aggravating factors describing a more serious offense or
     higher risk of harm.12
14
15
                C. THE §2G2.2 ENHANCEMENTS AS APPLIED IN MR. WU’S CASE.
16
                In the Presentencing Investigation Report (hereafter ‘PSR’) for Mr. Wu’s case, the
17
     following enhancements were added as part of the Offense Level Computation:
18
19
     8
      Troy Stabenow, A Method for Careful Study: A Proposal for Reforming the Child Pornography
20   Guidelines, available at:
21   <https://www.fd.org/sites/default/files/criminal_defense_topics/essential_topics/sentencing_reso
     urces/deconstructing_the_guidelines/fsr-2011-24-2-108.pdf>, at p. 18.
22
     9
         U.S. Sent’g Comm’n Report (for 2010).
23
     10
          Id.
24
     11
          Id.
25
     12
          See Kelly, 868 F.Supp.2d at 1208-09.
26
                                                        9
27
          DEFENDANT’S SENTENCING MEMORANDUM AND STATEMENT IN MITIGATION
28
                                          CASE NO.: 3:19-CR-00255
               Case 3:19-cr-00255-WHA Document 65 Filed 09/17/20 Page 10 of 11




 1                    (1) involved material depicting prepubescent minors [2-level increase];13
                      (2) involved distribution other than that described in subdivisions (A) through (E)
 2                        (i.e. involving the use of BitTorrent – a peer-to-peer program) [2-level
 3                        increase];14
                      (3) involved material portraying sadomasochistic conduct [4-level increase];15
 4                    (4) involved use of a computer or an interactive computer program [2-level
                          increase];16 and
 5                    (5) involved possession of 4,650 images (including the 62 videos which were
 6                        counted as having 75 images each) [maximum 5-level increase].17

 7            Based on these enhancements applied in the PSR for Mr. Wu’s case, he would fall under
 8   the 95% of offenders that are stuck with the material portraying prepubescent minors, use of a
 9   computer, and number of images enhancements, the 74% of offenders that are stuck with the

10   material portraying sadomasochistic conduct enhancement, and the 70% of offenders that are
     stuck with the maximum 5-level increase to their base offense level for possession of 600 images
11
     or more.
12
              It seems highly unfair and unjust that Mr. Wu, an offender who is arguably on the lower
13
     end of the seriousness spectrum according to the three factors considered by courts during
14
     sentencing in child pornography cases (i.e. Mr. Wu has a relatively average collection – given
15   that 70% of offenders have at least 600 images – that he collected through non-sophisticated
16   technology, BitTorrent, he had zero interaction with members of the Internet “community”
17   devoted to child pornography other than his use of the peer-to-peer program BitTorrent, and he
18   has no history of sexually exploitative or predatory conduct), would receive a high-end sentence
19   because of the application of five distinct enhancements carrying a combined 15-level increase to

20   his base offender level.

21
     13
          U.S.S.G. §2G2.2(b)(2).
22
     14
          U.S.S.G. §2G2.2(b)(3)(F).
23
     15
          U.S.S.G. §2G2.2(b)(4)(A)(B).
24
     16
          U.S.S.G. §2G2.2(b)(6).
25
     17
          U.S.S.G. §2G2.2(b)(7)(D).
26
                                                       10
27
          DEFENDANT’S SENTENCING MEMORANDUM AND STATEMENT IN MITIGATION
28
                                         CASE NO.: 3:19-CR-00255
            Case 3:19-cr-00255-WHA Document 65 Filed 09/17/20 Page 11 of 11




 1
                                           V. CONCLUSION
 2
 3          For the above-stated reasons, Mr. Wu respectfully request that this Court impose the
     minimum sentence allowed of five years in federal prison.
 4
 5   DATED: September 17, 2020                          By:_______________________
 6                                                         Christopher F. Morales
                                                           Attorney for the Defendant
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   11
27
      DEFENDANT’S SENTENCING MEMORANDUM AND STATEMENT IN MITIGATION
28
                                      CASE NO.: 3:19-CR-00255
